Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims  1-2, 4, 6-12 are pending for examination.  


In a telephone conversation with Qianqian Wu on 02/17/2022, an agreement was reached to  amend claims  1, 6 to place the application in condition for allowance.
Claims  1-2, 4, 6-12  are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Qianqian Wu on 02/17/2022.
EXAMINER’S AMENDMENT
Amend claims  1, 6 as follows.
 
Claim 1 line 5 replace -   raceme-with-  racemate-.
Claim 6 line 2 replace -   raceme-with-  racemate-.


The following is an examiner’s statement of reasons for allowance:
Applicants have  developed a new method of preparing a (S)-1-benzyl-1,2,3,4,5,6,7,8-octahydroisoquinoline compound of formula (1) of claim 1 comprising: subjecting an 1-benzyl-1,2,3,4,5,6,7,8-octahydroisoquinoline raceme as a substrate to the kinetic resolution in the presence of the monoamine oxidase as a catalyst and a non-selective reductant to prepare the (S)-1-benzyl-1,2,3,4,5,6,7,8-octahydroisoquinoline compound; wherein R1 and R2 are independently selected from the group consisting of hydrogen, C1-C6 alkyl and cycloalkyl, C1-C6 alkoxyl, halogen, cyano, nitro, hydroxyl, amino, methylthio, C1-C6 ester group and trifluoromethyl; wherein the monoamine oxidase consists of the amino acid sequence of SEQ ID NO: 1; and the non-selective reductant is selected from the group consisting of boronamine and sodium borohydride. 
Prior art does not anticipate or suggests method of preparing a (S)-1-benzyl-1,2,3,4,5,6,7,8-octahydroisoquinoline compound of formula (1) of claim 1 comprising: subjecting an 1-benzyl-1,2,3,4,5,6,7,8-octahydroisoquinoline raceme as a substrate to the kinetic resolution in the presence of the monoamine oxidase as a catalyst and a non-selective reductant to prepare the (S)-1-benzyl-1,2,3,4,5,6,7,8-octahydroisoquinoline compound; wherein R1 and R2 are independently selected from the group consisting of hydrogen, C1-C6 alkyl and cycloalkyl, C1-C6 alkoxyl, halogen, cyano, nitro, hydroxyl, amino, methylthio, C1-C6 ester group and trifluoromethyl; wherein the monoamine oxidase consists of the amino acid sequence of SEQ ID NO: 1; 
Therefore, method of preparing a (S)-1-benzyl-1,2,3,4,5,6,7,8-octahydroisoquinoline compound of formula (1) of claim 1 comprising: subjecting an 1-benzyl-1,2,3,4,5,6,7,8-octahydroisoquinoline raceme as a substrate to the kinetic resolution in the presence of the monoamine oxidase as a catalyst and a non-selective reductant to prepare the (S)-1-benzyl-1,2,3,4,5,6,7,8-octahydroisoquinoline compound; wherein R1 and R2 are independently selected from the group consisting of hydrogen, C1-C6 alkyl and cycloalkyl, C1-C6 alkoxyl, halogen, cyano, nitro, hydroxyl, amino, methylthio, C1-C6 ester group and trifluoromethyl; wherein the monoamine oxidase consists of the amino acid sequence of SEQ ID NO: 1; and the non-selective reductant is selected from the group consisting of boronamine and sodium borohydride is novel and non-obvious. 

Thus claims 1-2, 4 and 6-12  will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the

published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652